Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 7-9 of U.S. Patent No. 11,285,490. Although the claims at issue are not identical, they are not patentably distinct from each other because as follows:
17/704,820 (Claim 19)				USP 11,285,490 (Claim 1)
A method for extracting target particles from a ferrofluid, the method comprising
A method for extracting target particles from a ferrofluid, the method comprising
receiving a flow within a microchannel
receiving a flow within a microchannel, the flow comprising a plurality of target particles and background particles in a ferrofluid
generating a first magnetic field corresponding to a focusing excitation, the first magnetic field generated by a plurality of electrodes arranged proximate the microchannel, wherein the focusing excitation is configured to focus the flow of a plurality of target particles to a surface of a capture region
generating a first magnetic field corresponding to a focusing excitation, the first magnetic field generated by at least two sets of electrodes arranged proximate the microchannel, wherein a first of the at least two sets of electrodes generates a first alternating current and a second of the at least two sets of electrodes generates a second alternating current, wherein the first alternating current is out of phase with the second alternating current by a phase differential; the focusing excitation is configured to focus the flow of a plurality of target particles to a surface of a capture region, and the surface of the capture region is functionalized with capture molecules each configured to bind with a target particle
capturing a plurality of target particles on the surface of the capture region
capturing a plurality of target particles on the surface of the capture region via the binding of the target particles with the capture molecules, wherein a plurality of unbound particles collect in the capture region
generating a second magnetic field corresponding to a defocusing excitation, the defocusing excitation configured to remove unbound particles from the capture region without removing target particles bound to the capture molecules; and
generating a second magnetic field, different from the first magnetic field and after generation of the first magnetic field, the second magnetic field corresponding to a defocusing excitation , wherein the second magnetic field is generated by reversing the phase differential between the first alternating current and the second alternating current, and the defocusing excitation is configured to remove unbound particles from the capture region without removing target particles bound to the capture molecules
detecting the bound target particles via a detector
detecting the bound target particles via a detector

Both sets of claims disclose a method of extracting target particles including receiving a flow, generating a first magnetic field, capturing a plurality of target particles, generating a second magnetic field, and detecting the bound target particles.  Claims 20-31 of 17704820 correlate to claims 1, 2, 4, and 7-9 of USP 11,285,490.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Koser (US Pub 2013/0313113 A1) in view of Oh et al (US Pub 2012/0108470 A1).
Regarding claim 24, Koser discloses a system for extracting target particles from a ferrofluid, the system comprising: a microchannel (paragraph 0081) configured to receive a flow comprising a plurality of target particles and background particles in a ferrofluid (paragraph 0009; target species in a ferrofluid); a plurality of electrodes configured to generate a first magnetic field (paragraph 0136) and a second magnetic field (paragraph 0152; creating both magnetic field gradients thereby applying a force on particles), wherein the first magnetic field corresponds to a focusing excitation, and the second magnetic field corresponds to a defocusing excitation, a capture region functionalized with a plurality of capture molecules (paragraph 0084), each capture molecule configured to bind with one target particle, wherein the focusing excitation focuses the flow of target particles toward the capture region (paragraph 0084), but Koser does not disclose whereby a plurality of the target particles bind with the capture molecules and a plurality of unbound background particles collect in the capture region, and the defocusing excitation removes the unbound background particles from the capture region without removing the target particles bound to the capture molecules.  Oh teaches as obvious capturing a plurality of target particles in the capture region via the binding of the target particles with the capture molecules, wherein a plurality of unbound particles collect in the capture region (paragraph 0038) and a second magnetic field different from the first magnetic field and after generation of the first magnetic field (elements 513 and 521).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a binding of the target particles with the capture molecules, wherein a plurality of unbound particles collect in the capture region for the purpose of improving the quality of target particle extraction from a sample.
Regarding claim 25, Koser discloses a detector to detect the bound target particles (paragraph 0162).
Regarding claim 26, Koser discloses the detector is one of: an automated scanning microscope, a sensitive mass balance, and an electrochemical sensor (paragraph 0145).
Regarding claim 27, Koser discloses the focusing excitation caused by the first magnetic field rotates the particles in a first direction (paragraph 0145).
Regarding claim 28, Koser discloses the rotation of the particles in the particular direction causes the particles to focus (paragraph 0145).
Regarding claim 29, Koser discloses the defocusing excitation caused by the second magnetic field rotates the particles in a second particular direction, wherein the rotation in the second particular direction causes the particles to defocus (paragraph 0145 and 0152).
Regarding claim 30, Koser discloses the phase differential is determined using a total number of sets of electrodes used, such that the phase differential is +180 divided by the number of sets of electrodes and the reverse phase differential is -180 divided by the number of sets of electrodes (paragraph 0145).
Regarding claim 31, Koser discloses a system for extracting target particles from a ferrofluid, the system comprising: microchannel configured to receive a plurality of target particles and background particles in a ferrofluid (paragraph 0081); plurality of electrodes arranged proximate the microchannel (paragraph 0136), the electrodes configured to generate a first magnetic field (paragraph 0136) and a second magnetic field (paragraph 0152), wherein the first magnetic field corresponds to a focusing excitation (paragraph 0225) and the second magnetic field corresponds to a defocusing excitation; and capture region functionalized with a plurality of capture molecules, each capture molecule configured to bind with one target particle (paragraph 0084).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                   

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653